DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9 and 11-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Leppanen et al. (Pub. No. US 20160012857; hereinafter “Lep”).
Regarding claims 1, 13 and 14, Lep teaches a device for detecting partial matches between a first time varying signal and a second time varying signal, in particular between a first audio signal and a second audio signal or be5tween a first video signal and a second video signal, the device comprising: a fingerprint (feature) extraction stage configured for extracting a first fingerprint from the first time varying signal and for extracting a second fingerprint from the second time varying signal, wherein a plurality of first time frames (sections/segments) is extracted from the first time varying signal for the 10first fingerprint, wherein a plurality of second time frames (sections/segments) is extracted from the second time varying signal for the second fingerprint, wherein the first fingerprint comprises for each of the first time frames a feature information corresponding to one or more characteristic features in the first time varying signal, which are related to the respective first time frame (it’s clear that features are related/corresponds to the characteristics feature of the audio signals), and wherein the second fingerprint comprises for each of the second time frames a feature infor15mation corresponding to one or more characteristic features in the second time varying signal, which are related to the respective second time frame [Para. 40, 66, 95, 103, 85, fig. 4, 5 and related description]; and a matching stage configured for comparing the first fingerprint and the second fingerprint, wherein each feature information of the first fingerprint is pairwise compared with each fea20ture information of the second fingerprint [Para. 68, 69, fig. 4, 5 and related description]; wherein the matching stage comprises a similarity calculator stage configured for calculating for each pair of one of the feature information of the first fingerprint and of one of the feature information of the second fingerprint a similarity value [fig. 4, 5 and related description]; 25 wherein the matching stage comprises a matrix calculator stage configured for arranging the similarity values in a similarity matrix comprising dimensions of La X Lb, wherein La is a number of the feature information of the first fingerprint and Lb is a number of the feature information of the second fingerprint, wherein an entry in the i-th row and j-th column of 30the similarity matrix is the similarity value calculated from the pair of the i-th feature information of the first fingerprint and of the j-th feature information of the second fingerprint [Para. 44-48, 70-74, fig. 4, 5 and related description]; 43Attorney Docket No. PJK5284257 wherein the matching stage comprises a detection stage configured for detecting the partial/optimal matches/path by evaluating a plurality of diagonals of the similarity matrix [Para 69, fig. 4 and related description].  
Regarding claim 52, Lep teaches wherein the characteristic features of each of the first time frames comprise a temporal and/or spectral shape of the first time varying signal, and wherein the characteristic features of each of the second time frames comprise a temporal and/or spectral shape of the second time varying signal [Para. 39, 61 and 66].  
Regarding claim 103, Lep teaches wherein the feature information of each of the first time frames is a feature vector comprising a plurality of elements, and wherein the feature information of each of the second time frames is a feature vector comprising a plurality of elements [Para. 68, and 39].  
Regarding claim 5, Lep teaches wherein each similarity value of the similarity matrix is cal25culated using a distance between the feature vector of the respective first time frame and the feature vector of the respective second time frame [fig. 4, 5 and related description].  
Regarding claim 6, Lep teaches wherein the similarity matrix is a binary similarity matrix, wherein each similarity value of the similarity matrix is, depending on a threshold for the re30spective distance, set to a first number indicating a frame match of the respective first time 44Attorney Docket No. PJK5284257 frame and the respective second time frame or to a second number indicating a frame mis- match of the respective first time frame and the respective second time frame [Para. 86, and 87].  
Regarding claim 7, Lep teaches wherein the matching stage comprises a first pattern search 5stage configured for searching first patterns within the plurality of diagonals, which comprise one or more of the frame matches and zero or more frame mismatches being located between two of the frame matches of the respective first pattern, wherein a number of consecutive frame mismatches within the respective first pattern does not exceed a threshold for a maxi- mum allowed number of consecutive frame mismatches within the respective first pattern, 10wherein a length of the respective first pattern from an earliest frame match of the respective first pattern to a latest frame match of the respective first pattern at least reaches a threshold for a minimum length of the first pattern, wherein the diagonals, in which at least one of the first patterns is found, are marked as candidate diagonals; and 15wherein the detection stage is configured for detecting the partial matches by evaluating the candidate diagonals of the similarity matrix [fig. 4,5 and related description].  
Regarding claim 9, Lep teaches wherein the matching stage comprises a second pattern 25search stage configured for searching second patterns within the candidate diagonals, which comprise one or more of the first patterns and one or more frame mismatches between two of the first patterns, wherein a number of consecutive frame mismatches between two of the first patterns does not exceed a threshold for a maximum allowed number of consecutive frame mismatches between two of the first patterns, wherein a length of the respective sec30ond pattern from an earliest frame match of the respective second pattern to a latest frame match of the respective second pattern at least reaches a threshold for a minimum length of 45Attorney Docket No. PJK5284257 the second pattern; and wherein the detection stage is configured for detecting the partial matches by evaluating the second patterns of the candidate diagonals [fig. 4-6 and related description].  
Regarding claim 11, Lep teaches wherein the matching stage comprises a clean-up stage configured for receiving at least some of the partial matches detected by the detection stage and for determining a longest partial match of the partial matches, wherein the longest partial 15match of the received partial matches is a main diagonal of a rectangular portion of the similarity matrix, wherein a further partial match of the received partial matches, which extends at least partially into the rectangular portion of the similarity matrix is discarded, unless following conditions are met [fig. 4-7 and related description]: 20an absolute value of a horizontal distance between an earliest frame match of the longest received partial match and an earliest frame match of the further received partial match exceeds a distance threshold; an absolute value of a vertical distance between the earliest frame match of the longest re25ceived partial match and the earliest frame match of the further received partial match exceeds the distance threshold; an absolute value of a horizontal distance between a latest frame match of the longest received partial match and a latest frame match of the further received partial match exceeds a 30distance threshold; 46Attorney Docket No. PJK5284257 an absolute value of a vertical distance between the latest frame match of the longest received partial match and the latest frame match of the further received partial match exceeds the distance threshold [fig. 4-7 and related description]; and 5a row index of the latest frame match of the further received partial match is greater than a row index of the latest frame match of the longest received partial match, in case that a column index of the latest frame match of the further received partial match is greater than a column index of the latest frame match of the longest received partial match; 10wherein the not discarded partial matches are outputted [fig. 4-7 and related description].  
Regarding claim 12, Lep teaches wherein the matching stage comprises a noise and silence processing stage configured for receiving at least some of the partial matches detected by the detection stage and for discarding one of the received partial matches, in case that the one of 15the received partial matches is wrongly detected due to noisy or silent portions in the first time varying signal and the second time varying signal, wherein the one of the received partial matches is a main diagonal of a further rectangular portion of the similarity matrix, wherein a noise ratio between a number of the frame matches in the further rectangular portion of the similarity matrix excluding the frame matches of the main diagonal of the further 20rectangular portion of the similarity matrix and a number of the similarity values in the further rectangular portion of the similarity matrix excluding the similarity values of the main diagonal of the further rectangular portion of the similarity matrix is calculated, wherein the one of the received partial matches is discarded depending on a threshold for the noise ratio, wherein the not discarded partial matches are outputted [fig. 4-7 and related description].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. (Pub. No. US 20160012857; hereinafter “Lep”) in view of Konuma et al. (Pub. No. US 20140043543).
Regarding claim 154, Lep doesn’t explicitly teach the claim limitation. 
However, Konuma teaches wherein the feature vector of each of the first time frames is calculated using one or more spectra related to the respective first time frame, wherein each of the elements of the feature vector of each of the first time frames refers to a frequency band of the one or more spectra related to the respective first time frame, and wherein the feature vector of each of the second time frames is calculated using one or more spectra 20related to the respective second time frame, wherein each of the elements of the feature vector of each of the second time frames refers to a frequency band of the one or more spectra related to the respective second time frame [Para. 88, 186-187].  

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in system of Lep the ability to calculate feature vector using frequency band as taught by Konuma since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al. (Pub. No. US 20160012857; hereinafter “Lep”) in view of Resch et al. (Pub. No. US 20130289756).
Regarding claims 8 and 10, Lep does not explicitly teach the claim limitation.
Resch teaches wherein the detection stage is configured in such way that each of the first patterns, in which a ratio between a number of frame matches of the respec20tive first pattern and the length of the respective first pattern reaches a threshold for the ratio between the number of frame matches of the respective first pattern and the length of the respective first pattern, is detected as being one of the partial matches [Para. 24 and 102].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in system of Lep the ability to teach the claim limitation as taught by Resch since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

				   





           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666